ON MOTION FOR REHEARING.
WOODLEY, Judge.
Appellant again urges that the evidence is insufficient to sustain the verdict. He further insists that we erred in overruling his bills of exception relating to the testimony of the prosecutrix as to a previous act of intercourse with appellant about a year prior to the act relied upon by the state.
We remain convinced that the evidence is sufficient, and that the case was properly disposed of in our original opinion.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.